10 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato 2, US 2016/0005155 A1.

Regarding claim 9, Sato 2 discloses: a computer-readable storage medium storing computer-readable instructions executable by one or more processors (See [0330]), that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
obtaining a current frame of a bitstream ([0099] discloses receiving three layers of image data.);
obtaining one or more reference pictures from a reference frame buffer (Frame memory 25 in figure 20 stores reference pictures for use in prediction.);
detecting an up-sample or down-sample filter coefficient signaled for at least one of the one or more reference pictures (Sato 2 discloses in [0137]-[0139] that the filter control section 42 switches ;
generating a reconstructed frame from the current frame based on the one or more reference pictures and motion information of one or more blocks of the current frame, the motion information comprising at least one reference to motion information of another frame ([0233]-[0235] discloses a process flow of decoding and reconstructing an enhancement layer image, in in which a base layer buffered in common memory 7 is upsampled by upsampling section 90 for use as a reference image.); and
up-sampling or down-sampling the current reconstructed frame in accordance with a resolution to generate an up-sampled or down-sampled reconstructed frame matching the resolution ([0236]-[0237] disclose with respect to figure 10 that upsampling is performed for each block.).

Regarding claim 12, Sato 2 discloses: the computer-readable storage medium of claim 9, wherein the operations further comprise inputting the reconstructed frame and the up-sampled or down-sampled reconstructed frame into the reference frame buffer as a reference picture (Sato 2 discloses in [0127] that a reconstructed image of an enhancement layer is output to loop filter 24 and frame memory 25, to serve as a reference frame.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, US 2016/0119639 A1, in view of Sato 2.

Regarding claim 13, Sato discloses: a system comprising:
one or more processors ([0085]: “The steps shown in the flowchart may be implemented as program codes executable on one or more processors ( e.g., one or more CPUs) at the encoder side.”); and
memory communicatively coupled to the one or more processors, the memory storing computer-executable modules executable by the one or more processors that, when executed by the one or more processors, perform associated operations, the computer-executable modules comprising:
a frame obtaining module configured to obtain a current frame of a bitstream (See [0163] frame memory 25 stores frames of bitstream.);
a reference frame obtaining module configured to obtain one or more reference pictures from a reference frame buffer, the one or more reference pictures having resolutions different from a resolution of the current frame ([0164]);
a scaling module configured to scale one or more motion vectors of the one or more reference pictures ([0300] discloses scaling a motion vector in accordance with a resolution difference between a base layer (reference layer) and an enhancement layer.); and
a reconstructed frame generating module configured to generate a reconstructed frame from the current frame based on motion information of one or more blocks of the current frame (See [0161], which disclose generated a decoded/reconstructed image.), the motion information comprising at least one inter predictor and/or at least one motion vector.
Sato does not disclose:
an inter predictor resizing module configured to resize one or more inter predictors of the one or more reference pictures;
Sato 2 discloses in [0153] performing an upsampling of a base layer residual for use in an enhancement layer prediction, according to a resolution ratio between the base and enhancement layers.  The residual layer is an inter predictor.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform a resizing of inter predictors of a current frame based on a frame resolution ratio between a current frame and a reference frame, as disclosed in Sato 2, in order to seamlessly perform inter prediction between different frames having different resolution, by improving the spatial resolution of the reference block to that of the target block (Sato2, [0153].)

Regarding claim 14, the combination of Sato in view of Sato 2 discloses the limitations of claim 13, upon which depends claim 14.  This combination, specifically Sato 2, further discloses:  the system of claim 13, wherein the inter predictor resizing module is further configured to resize the one or more inter predictors based on the resolution of the current frame in accordance with a ratio of the resolution of the current frame and the resolution of the one or more reference pictures, to match the resolution of the current frame; and
further comprising:
a buffer inputting module configured to input the reconstructed frame into the reference frame buffer as a reference picture 
However Sato 2 discloses:
the system of claim 13, wherein the inter predictor resizing module is further configured to resize the one or more inter predictors based on the resolution of the current frame in accordance with a ratio of the resolution of the current frame and the resolution of the one or more reference pictures, to match the resolution of the current frame (Sato 2 discloses in [0153] performing an upsampling of a base layer residual for use in an enhancement layer prediction, according to a resolution ratio between the base and enhancement layers.  The residual layer is an inter predictor.); and
further comprising:
a buffer inputting module configured to input the reconstructed frame into the reference frame buffer as a reference picture (As disclosed in [0221], The upsampling filter 94 outputs the reference image data after the upsampling to the frame memory 69.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform a resizing of inter predictors of a current frame based on a frame resolution ratio between a current frame and a reference frame, as disclosed in Sato 2, in order to seamlessly perform inter prediction between different frames having different resolution, by improving the spatial resolution of the reference block to that of the target block (Sato2, [0153].)

Regarding claim 15, the combination of Sato in view of Sato 2 discloses the limitations of claim 13, upon which depends claim 15.  This combination, specifically Sato , further discloses: the system of claim 13, wherein the scaling module is further configured to scale the one or more motion vectors based on the resolution of the current frame in accordance with a ratio of the resolution of the current frame and the resolution of the one or more reference pictures, to match the resolution of the current frame (Sato in [0030] discloses scaling a motion vector from a base layer to an enhancement layer in accordance with a resolution ratio between the respective layers.); and
further comprising:
a buffer inputting module configured to input the reconstructed frame into the reference frame buffer as a reference picture (As disclosed in [0161], once reconstruction is complete, a generated decoded image is output to a frame memory 25, in figure 11, for use as a reference picture.).


Claims 4-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable Sato, in view of Sato 2, in view of Lin, US 2021/0067771 A1

Regarding claim 16, the combination of Sato in view of Sato 2 discloses the limitations of claim 13, upon which depends claim 16.  Additionally, Sato, while disclosing use of an AMVP mode, does not disclose explicitly: the system of claim 13, further comprising a candidate list deriving module configured to derive an affine merge candidate list or an AMVP candidate list for a block of the current frame, the affine merge candidate list or the AMVP candidates list comprising a plurality of CPMVP candidates or AMVP candidates, respectively.
However Lin discloses in [0012] an affine Merge mode, and selection of neighbor candidate blocks according to said mode.  Lin also discloses that an affine motion model is used to derive affine MVP candidates for both affine AMVP and affine merge modes (See [0043]).  
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into Sato the feature disclosed in Lin of deriving both affine merge and AMVP candidate lists for inter prediction of a current block, in order to improve the ability to handle more complex motion within a video, such as combinations of translation, rotation, shearing, et cetera, within a video sequence (Lin [0021]).

Regarding claim 17, the combination of Sato in view of Sato 2 in view of Lin discloses the limitations of claim 16, upon which depends claim 17.  This combination, specifically Lin, further the system of claim 16, wherein deriving the affine merge candidate list or the AMVP candidate list comprises deriving up to two inherited affine merge candidates (Lin discloses in [0044]-[0046] deriving two inherited affine merge candidates inherited from neighbor blocks).

Regarding claim 18, the combination of Sato in view of Sato 2 in view of Lin discloses the limitations of claim 16, upon which depends claim 18.  This combination, specifically Lin, further discloses: the system of claim 16, wherein deriving the motion candidate list comprises deriving a constructed affine merge candidate (Lin further discloses a constructed control point candidate as part of the affine motion candidate list, as disclosed in [0047]-[0049]).

Regarding claim 19, the combination of Sato in view of Sato 2 in view of Lin discloses the limitations of claim 16, upon which depends claim 19.  This combination, specifically Lin, further discloses:  the system of claim 16, further comprising a motion predicting module configured to select a CPMVP candidate or AMVP candidate from the derived affine merge candidate list or AMVP candidate list ([0072] discloses selecting motion vector candidates.), respectively, and to derive motion information of the CPMVP candidate or the AMVP candidate as motion information of the block of the current frame (See [0046]).

Regarding claim 20, the combination of Sato in view of Sato 2 in view of Lin discloses the limitations of claim 19, upon which depends claim 20.  This combination, specifically Lin, further discloses: the system of claim 19, wherein the motion candidate comprises a reference to motion information of a reference picture ([0073] at bottom discloses that control point MVs can be scaled to a target reference picture), and the motion predicting module is further configured to:
generate a plurality of CPMVs based on the reference to motion information of a reference picture (As disclosed in [0011] with respect to figure 2, a plurality of control point MVs are used to build a candidate list from neighboring blocks of a neighboring block set.).

Method claims 4-8 are drawn to the method of using the corresponding apparatus claimed in claims 16-20, respectively.  Therefore method claims 4-8 correspond to apparatus claims 16-20 and are rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Sato 2, discloses that an upsampling of a base layer predictor for an enhancement includes acquiring a filter coefficient number of taps based on a signaled strength of a high-pass component in a reference block, as shown in the flowchart of figure 10.  However there is no teaching or suggestion to receive a difference between a filter coefficient of the inter predictor and a filter coefficient of the current frame as claimed in claim 10, which would allow the filter to be upsampled/downsampled based on the resolution difference between reference and target blocks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/              Examiner, Art Unit 2425